Case: 18-11486       Document: 00515977746             Page: 1      Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 13, 2021
                                       No. 18-11486                             Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Gregory Bogomol,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:17-CV-216


   Before Dennis, Elrod, and Costa, Circuit Judges.
   Per Curiam:*
          After unsuccessfully challenging on direct appeal his guilty plea to two
   counts of producing child pornography, Gregory Bogomol filed a motion to
   vacate his sentence under 28 U.S.C. § 2255 contending that he received
   ineffective assistance of counsel. Bogomol argued in the district court that
   his trial counsel should have moved to suppress evidence of child


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 18-11486       Document: 00515977746        Page: 2   Date Filed: 08/13/2021




                                   No. 18-11486


   pornography obtained from a search of Bogomol’s cell phone because his
   consent to that search was allegedly involuntary. The district court denied
   the § 2255 motion without conducting an evidentiary hearing. On appeal,
   Bogomol argues that the district court should have conducted an evidentiary
   hearing and granted his § 2255 motion. We disagree and hold that the district
   court did not abuse its discretion. Accordingly, we AFFIRM.
                                         I
         In 2013, the Department of Homeland Security received information
   that a minor male had been induced to send nude photographs of himself to
   a person presenting as a minor female named “Crystal Williams.” When the
   minor declined a request to send a full-body picture, “Crystal Williams”
   threatened to send the minor’s nude photographs to the minor’s friends if he
   did not comply.
         Investigating agents discovered that the phone number and e-mail
   used by “Crystal Williams” was associated with a credit card belonging to
   Gregory Bogomol and a physical address associated with Bogomol’s father’s
   name. The agents also determined that Gregory Bogomol was a public-high-
   school teacher living in Fort Worth, Texas. Concluding that they lacked
   probable cause to conduct a search, the agents went to Gregory Bogomol’s
   residence and knocked on the door.
         When Bogomol’s wife answered the door, the agents introduced
   themselves as Department of Homeland Security agents and “stated that
   [they] were investigating a matter that someone was possibly using [the
   Bogomols’] identity on the Internet.” Bogomol’s wife invited the agents
   inside. Once inside the house, the agents encountered Bogomol and sat down
   at a table with Bogomol and his wife. At that point, the agents “explained
   that [they] conduct investigations related to child exploitation” and that
   “[the Bogomols’] name and address [were] associated with the




                                        2
Case: 18-11486     Document: 00515977746          Page: 3   Date Filed: 08/13/2021




                                   No. 18-11486


   investigation.” The Bogomols then stated that they worked in education and
   would be happy to assist the agents.
          Bogomol consented to a search of his phone. One of the agents, upon
   viewing the phone, opened an application and saw numerous pictures of
   young males in different stages of undress. The agent told Bogomol that they
   needed to talk about the pictures, but that he was not “under arrest or being
   detained in any way,” and that “he did not have to answer any of [the]
   questions.” Bogomol responded that he wanted to speak about it in private,
   at which point the agents “gave him the opportunity to take a ride with
   [them] in” the agents’ vehicle. After telling his wife that he was going with
   the agents to fill out some paperwork, Bogomol went with the agents in their
   vehicle.
          Once in the vehicle, the agents again questioned Bogomol about the
   pictures, and Bogomol confessed to using the online persona of a minor
   female to entice minor males to produce pictures of their genitals. He
   admitted that he spent two to three hours per day soliciting nude photographs
   of minor males, including students at the high school he taught at, and that
   he would attempt to blackmail victims with their nude photographs if they
   failed to comply with his demands. The Department of Homeland Security
   subsequently secured a search warrant for Bogomol’s cell phone and found a
   large number of pornographic images of minors on it.
          A federal grand jury indicted Bogomol on two counts of production of
   child pornography under 18 U.S.C. § 2251(a). Bogomol’s defense counsel
   did not advise him of any potential suppression issues, and Bogomol pleaded
   guilty pursuant to a written plea agreement. He was sentenced to two
   consecutive sentences of 360 months’ imprisonment.
          On direct appeal, Bogomol argued that his conviction was flawed
   because had “did not admit that the images would move across state lines.”




                                          3
Case: 18-11486      Document: 00515977746           Page: 4   Date Filed: 08/13/2021




                                     No. 18-11486


   United States v. Bogomol, 623 F. App’x 219, 220 (5th Cir. 2015). This court
   affirmed his conviction, see id. at 221, and the Supreme Court denied his
   petition for certiorari, see Bogomol v. United States, 577 U.S. 1229 (2016).
          Almost a year later, Bogomol filed the instant motion to vacate his
   sentence under 28 U.S.C. § 2255 in the United States District Court for the
   Northern District of Texas. He asserted a single claim in the motion: that his
   defense counsel provided ineffective assistance by failing to file a motion to
   suppress and failing to advise him of the potential suppression issues prior to
   the entry of a guilty plea. He argued that the agents induced his consent to
   their search by giving him and his wife the impression that the agents were
   investigating identity theft, not child pornography.       In support of this
   assertion, Bogomol attached what he alleged were defense counsel’s
   contemporaneous notes from his intake interview; the notes apparently
   relayed Bogomol’s statement to defense counsel that the DHS agents “said
   [they were] here for identity theft.” That alleged misrepresentation, argued
   Bogomol, vitiated his consent and made the search unconstitutional under
   the Fourth Amendment.
          The district court denied the § 2255 motion without an evidentiary
   hearing. It concluded that “no misrepresentation occurred that would have
   overcome Bogomol’s will.” As to the intake notes, the district court
   concluded that (1) the agents’ statements about their investigation were not
   an “affirmative misrepresentation” or “a deliberate attempt to deceive”
   because “the record shows that agents were present regarding an ongoing
   child-exploitation investigation that was associated with Bogomol’s identity”
   and (2) that the statement in the notes was unreliable because it was not
   supported by affidavits or meaningful context. Finally, the district court
   determined that Bogomol could not show that he had been prejudiced by any
   potential failing by defense counsel because his plea agreement stated that he
   had “thoroughly reviewed all legal and factual aspects of this case with his



                                          4
Case: 18-11486      Document: 00515977746           Page: 5    Date Filed: 08/13/2021




                                     No. 18-11486


   lawyer” and was “fully satisfied with that lawyer’s legal representation.”
   The district court declined to grant a certificate of appealability.
          Bogomol then moved for a certificate of appealability in this court.
   The motion was granted on the following issue:
          Whether the district court abused its discretion in denying,
          without conducting an evidentiary hearing, his ineffective
          assistance claim based on counsel’s failure to investigate or
          advance the claim that Bogomol’s consent to search his
          electronic devices was involuntary because it was based on false
          or pretextual representations or to advise Bogomol as to the
          possible merit of the suppression issue.
                                          II
          On an appeal from a denial of a § 2255 motion, we review the district
   court’s factual findings for clear error and its legal conclusions de novo.
   United States v. Cavitt, 550 F.3d 430, 435 (5th Cir. 2008). We review a
   district court’s refusal to grant an evidentiary hearing on a § 2255 motion for
   abuse of discretion. Id.
          To warrant an evidentiary hearing, the petitioner must “produce[]
   independent indicia of the likely merit of [his] allegations.” United States v.
   Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting United States v.
   Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)). “Once such independent
   evidence is presented, ‘[a] motion brought under 28 U.S.C. § 2255 can be
   denied without a hearing only if the motion, files, and records of the case
   conclusively show that the prisoner is entitled to no relief.’” Cavitt, 550 F.3d
   at 442 (quoting United States v. Bartholomew, 974 F.2d 39, 41 (5th Cir. 1992)).
   When “the files and records of a case make manifest the lack of merit of a
   Section 2255 claim, the trial court is not required to hold an evidentiary




                                           5
Case: 18-11486         Document: 00515977746            Page: 6      Date Filed: 08/13/2021




                                         No. 18-11486


   hearing.” United States v. Hughes, 635 F.2d 449, 450 (5th Cir. Unit B Jan.
   1981). 1
                                              III
              Bogomol asserts that his counsel’s assistance violated his Sixth
   Amendment right to effective assistance of counsel because his counsel did
   not investigate or object to the evidence obtained from the search of his
   phone.         To prevail, Bogomol must prove both (1) that his counsel’s
   performance “fell below an objective standard of reasonableness” “under
   prevailing professional norms” and (2) that “the deficient performance
   prejudiced the defense.”          Strickland, 466 U.S. at 687–88.           Under the
   deficiency prong, there is “a strong presumption that counsel’s conduct falls
   within the wide range of reasonable professional assistance.” Id. at 689. In
   the context of a guilty plea, counsel’s performance is deficient when
   counsel’s advice leaves the defendant unable “to make an informed and
   conscious choice to plead guilty.” Cavitt, 550 F.3d at 441. Under the
   prejudice prong, the petitioner must show “a reasonable probability that, but
   for counsel’s errors, [he] would not have pleaded guilty and would have
   insisted on going to trial.” United States v. Green, 882 F.2d 999, 1002 (5th
   Cir. 1989) (quoting United States v. Smith, 844 F.2d 203, 209 (5th Cir. 1988)).
              Because Bogomol’s ineffective-assistance claim rests on the viability
   of his forgone Fourth Amendment claim (that the search of his phone was
   unconstitutional), our “inquiry . . . entails an assessment of [that] putative
   Fourth Amendment claim.” Cavitt, 550 F.3d at 435. 2 Bogomol’s primary


              1
            See also Hughes, 635 F.2d at 451 (“A motion to vacate judgment and sentence filed
   pursuant to 28 U.S.C. § 2255 does not automatically mandate a hearing.”).
              2
             See also Kimmelman v. Morrison, 477 U.S. 365, 375 (1986) (“Where defense
   counsel’s failure to litigate a Fourth Amendment claim competently is the principal
   allegation of ineffectiveness, the defendant must also prove that his Fourth Amendment




                                               6
Case: 18-11486         Document: 00515977746               Page: 7       Date Filed: 08/13/2021




                                           No. 18-11486


   argument is that his consent to the agents’ search of his phone was
   involuntary. Whether Bogomol’s consent was voluntary is a question of fact,
   reviewed for clear error. United States v. Tompkins, 130 F.3d 117, 120 (5th
   Cir. 1997). Voluntariness is evaluated “from the totality of the circumstances
   surrounding the search.” Id. at 121. 3
           In examining the totality of the circumstances of the search, we weigh
   six factors:
           (1) the voluntariness of the defendant’s custodial status;
           (2) the presence of coercive police procedures; (3) the extent
           and level of the defendant’s cooperation with the police;
           (4) the defendant’s awareness of his right to refuse to consent;
           (5) the defendant’s education and intelligence; and (6) the
           defendant’s belief that no incriminating evidence will be found.
   Id. (quoting United States v. Olivier-Becerril, 861 F.2d 424, 426 (5th Cir.
   1988)).
           Although “no single factor is dispositive or controlling of the
   voluntariness issue,” we have held that “‘[c]onsent’ induced by an officer’s
   misrepresentation is ineffective.” Id. (quoting Olivier-Becerril, 861 F.2d at
   426); Cavitt, 550 F.3d at 439. 4 “The issue to be decided is whether, looking


   claim is meritorious and that there is a reasonable probability that the verdict would have
   been different absent the excludable evidence in order to demonstrate actual prejudice.”).
           3
             The dissenting opinion contends that we have inverted the standard of review.
   Not so. This case presents two layers of deference to the district court’s determination,
   with the first being our review of its denial of an evidentiary hearing. That standard is abuse
   of discretion. Cavitt, 550 F.3d at 435. The second layer is our review of the district court’s
   determination that Bogomol’s consent was voluntary. That standard is clear error.
   Tompkins, 130 F.3d at 120. We follow this two-layer approach, as required by our
   precedent.
           4
             See also United States v. Tweel, 550 F.2d 297, 299 (5th Cir. 1977) (“It is a well
   established rule that a consent search is unreasonable under the Fourth Amendment if the
   consent was induced by the deceit, trickery or misrepresentation of the [government].”).




                                                 7
Case: 18-11486         Document: 00515977746               Page: 8      Date Filed: 08/13/2021




                                           No. 18-11486


   at all of the circumstances, the defendant’s will was overborne.” United
   States v. Davis, 749 F.2d 292, 294 (5th Cir. 1985).
           Other than a one-sentence assertion that he was never told that he
   could refuse to give consent to the search, Bogomol focuses entirely on the
   second Tompkins factor and argues that the agents used coercion by
   “tricking” him into giving his consent. 5 He contends that his wife was
   tricked by the agents telling her at the front door that someone was “possibly
   using [the Bogomols’] identity on the internet” and by the agents allegedly
   asking him a question about whether his credit card had been stolen. 6
           Bogomol also directs us to our decision in United States v. Tweel, 550
   F.2d 297 (5th Cir. 1977). There, the defendant wanted to determine whether
   an IRS investigation was a criminal one, so he asked the IRS whether a
   “special agent”—the type of agent that normally conducts criminal
   investigations—was involved in the investigation. Id. at 298. The IRS
   truthfully responded that no special agent was involved, but did not mention
   that the investigation had been initiated by the Organized Crime and
   Racketeering Section of the DOJ. Id. The defendant, believing from the
   IRS’s answer that the investigation was not criminal, voluntarily provided the


           5
            Bogomol does not specifically argue that the agents intended to deceive him.
   Instead, he argues that he and his wife were in fact deceived by the agents’ alleged
   “misrepresentations.”
           6
             The dissenting opinion is incorrect that this case presents conflicting evidence.
   To the contrary, the parties agree about what was said and when it was said. Moreover, the
   fact that Bogomol’s wife may have been under the impression that the agents were only
   investigating identity theft does not create a fact dispute on whether she was tricked or not.
   Voluntariness of consent is an objective inquiry that asks “what would the typical
   reasonable person have understood by the exchange.” Florida v. Jimeno, 500 U.S. 248, 251
   (1991). Thus, the subjective impression of Bogomol’s wife or how she felt is not
   relevant. As we have explained above, there was indeed evidence of possible identity theft
   and the agents told Bogomol’s wife that at the front door. The agents never stated that
   identity theft was the only reason for their visit.




                                                 8
Case: 18-11486     Document: 00515977746           Page: 9   Date Filed: 08/13/2021




                                    No. 18-11486


   IRS with documents that led to criminal charges against him. Id. This court
   held that this counted as the sort of “sneaky deliberate deception” that
   vitiated voluntariness. Id. at 299. Bogomol argues that the government also
   used sneaky deliberate deception against him and that he therefore did not
   provide voluntary consent to the search.
           In response, the government argues that the agents did not use
   coercion to gain Bogomol’s consent. The government’s principal argument
   is that, far from being deceptive, what the agents told the Bogomols was in
   fact true. The government contends that what was told to Bogomol’s wife at
   the front door was true—that they thought that someone was “possibly using
   [the Bogomols’] identity on the internet.” (As explained above, the name on
   the account that solicited the child’s photo was Crystal Williams, Bogomol’s
   phone number was associated with the credit card on the account, and
   Bogomol’s father’s name was also associated with the credit card.) In
   addition, once inside the house with both Bogomols, the agents explicitly told
   the Bogomols that they investigated “child exploitations,” which was also
   true.
           Citing our decision in Davis, the government also contends that
   Bogomol’s consent was voluntary because the agents did not “intentionally
   deceive[]” Bogomol. 749 F.2d at 297. In Davis, law enforcement officers
   gained entry to the defendant’s home and consent to search it based on the
   officers’ statement that they were looking for an illegal machine gun. Id. at
   293. The officers did not find a machine gun, but they did find other guns in
   the house and charged the defendant with being a felon in possession of a
   firearm. Id. at 294. We held that the defendant’s consent was voluntary
   because “[t]he mere failure of the officers to give an encyclopedic catalogue
   of everything they might be interested in does not alone render the consent
   to search involuntary.” Id. at 295. Here, the government notes that the
   agents never “assured” Bogomol that the conversation and subsequent



                                         9
Case: 18-11486       Document: 00515977746          Page: 10    Date Filed: 08/13/2021




                                     No. 18-11486


   search “would be used only” to dispel identity theft. Id. at 297. And the
   government argues that “there is no evidence in the record of any intent to
   deceive.” Id. The government argues that the agents were required only not
   to affirmatively misrepresent. Cavitt, 550 F.3d at 439.
          As for Bogomol’s argument that he did not know that he could refuse
   consent to the search of his phone, the government argues that he must have
   known that because he “disappeared” from the room during the agents’
   discussion with him and his wife and came back only after being called for by
   the agents. But our precedent teaches that, on this Tompkins factor, we look
   to what the law enforcement officers told the defendant: “An officer’s failure
   to inform a suspect that he has a right to refuse to consent to a search militates
   against voluntariness.” United States v. Soriano, 976 F.3d 450, 457 (2020).
   Because the agents did not tell Bogomol that he could refuse consent, the
   fourth Tompkins factor weighs in Bogomol’s favor.
          Bogomol makes no argument as to the four other Tompkins factors,
   and the government contends that all of those weigh against him. On the
   custody factor, the government notes that Bogomol was in his own home and
   not in custody. On the cooperation factor, the government notes that
   Bogomol and his wife indicated that they were “happy to assist” the agents,
   that Bogomol handed over his computer and phone, and that Bogomol told
   the agents that he would talk with them about the photos found on his
   phone—as long as he could do so away from his wife. On the intelligence
   factor, the government notes that Bogomol has two bachelor’s degrees and
   was employed as a teacher. Finally, the government argues that the sixth
   factor also weighs in its favor, as it is likely that Bogomol (wrongly, as it
   turned out) believed that no incriminating evidence would be found on his
   phone, as he had deleted the application that he had used to communicate
   with the minor.




                                          10
Case: 18-11486       Document: 00515977746             Page: 11      Date Filed: 08/13/2021




                                        No. 18-11486


          On this record, we cannot say that the district court clearly erred in
   determining that Bogomol’s consent was voluntary. The first step in figuring
   out if Bogomol was actually “Crystal Williams” was to determine whether
   someone was “possibly using [the Bogomols’] identity on the internet”—
   which is precisely what the agents told Bogomol’s wife that they were there
   to investigate. 7 That was not a misrepresentation. And neither was the
   statement told to both of the Bogomols once the agents were inside the house:
   that they investigated “child exploitations” and that “[the Bogomols’] name
   and address [were] associated with the investigation.” The government did
   not “materially deceive[]” Bogomol, and Bogomol does not argue that the
   government intended to deceive him. Tweel, 550 F.2d at 300. On the facts
   of this case, we cannot say that Bogomol’s “will was overborne” such that
   his consent was involuntary. Davis, 749 F.2d at 294.
          As for Bogomol’s comparison of his case to Tweel, that comparison is
   inapposite. In Tweel, the government agent knew that the defendant believed
   that the investigation was a civil one, and the agent knew that the defendant’s
   belief was completely false. Tweel, 550 F.2d at 299. Under the facts of that
   case—where government agents had “mask[ed]” the nature of the
   investigation and “materially deceived” the defendant—we held that the
   government agent had a duty to correct the false impression held by the
   defendant. Id. at 300. In this case, there have been no material deceptions.
           Bogomol alternatively argues that the agents violated his Fourth
   Amendment rights long before searching his phone, by knocking on his door
   and entering his house as part of their attempt to criminally investigate him.
   But officers can generally employ “a ‘knock and talk’ strategy where [they]
   seek to gain an occupant’s consent to search.” United States v. Gomez-


          7
             As noted above, both Bogomol’s name and his father’s name were associated with
   the cell phone and e-mail address that solicited photos from the minor.




                                             11
Case: 18-11486     Document: 00515977746             Page: 12   Date Filed: 08/13/2021




                                      No. 18-11486


   Moreno, 479 F.3d 350, 355 (5th Cir. 2007), overruled on other grounds by
   Kentucky v. King, 563 U.S. 452 (2011); see also Westfall v. Luna, 903 F.3d 534,
   545 (5th Cir. 2018) (“We have recognized the knock-and-talk strategy as ‘a
   reasonable investigative tool when officers seek to gain an occupant’s consent
   to search or when officers reasonably suspect criminal activity.’” (quoting
   United States v. Jones, 239 F.3d 716, 720 (5th Cir. 2001))). Officers exceed
   their customary license to approach a home and knock only in unusual
   circumstances, such as when they knock outside normal waking hours or look
   through the windows of the home. Westfall, 903 F.3d at 545.
          Bogomol’s trial counsel’s performance did not “f[a]ll below an
   objective standard of reasonableness” by failing to investigate or move to
   suppress the evidence, so the district court rightly rejected his ineffective-
   assistance-of-counsel claim. Strickland, 466 U.S. at 688. And, because the
   district court had all the evidence it needed to conclusively determine that
   Bogomol’s ineffective-assistance-of-counsel claim lacked merit, it did not
   abuse its discretion in not holding an evidentiary hearing. See Cavitt, 550
   F.3d at 442.
                                  *        *         *
          The judgment of the district court is AFFIRMED.




                                          12
Case: 18-11486      Document: 00515977746           Page: 13   Date Filed: 08/13/2021




                                     No. 18-11486


   James L. Dennis, Circuit Judge, dissenting:
           Gregory Bogomol challenges his federal conviction through a § 2255
   habeas motion, arguing that his trial counsel was ineffective for failing to
   move to suppress a range of evidence that law enforcement obtained through
   searches that violated the Fourth Amendment. The majority affirms the
   district court’s denial of Bogomol’s motion without an evidentiary hearing
   because it is not apparent from the current record that the district court
   “clearly erred in determining that Bogomol’s consent [to the search] was
   voluntary.” Majority at 11. It then states in a conclusory manner that the
   district court had all the evidence it needed to make that determination.
   Majority at 11–12. But the majority seems to conflate the district court’s
   ultimate merits determination with the antecedent question of whether
   Bogomol is entitled to an evidentiary hearing, and in doing so it inverts the
   proper standard for determining whether an evidentiary hearing should be
   held.
           To be sure, the voluntariness of a defendant’s consent to a search is a
   finding of fact that is subject to clear error review when a district court
   decides the issue on the merits. See United States v. Tompkins, 130 F.3d 117,
   120 (5th Cir. 1997). But it is nonsensical to require Bogomol to have
   developed a record that clearly demonstrates his consent was involuntary in
   order to prove that he has a right to the very hearing that would allow him to
   build such a record. At this early stage, the rule is not that a district court
   may deny an evidentiary hearing unless it is clear that a movant’s claim is
   meritorious, which is the standard effectively applied on clear error review.
   Rather, once, a modest threshold showing is made, a district court must grant
   an evidentiary hearing unless it is clear the movant’s claim lacks merit.
   United States v. Cavitt, 550 F.3d 430, 442 (5th Cir. 2008) (quoting United
   States v. Bartholomew, 974 F.2d 39, 41 (5th Cir. 1992)). Because I believe
   Bogomol identified sufficient evidence to raise genuine disputes regarding



                                          13
Case: 18-11486     Document: 00515977746            Page: 14   Date Filed: 08/13/2021




                                     No. 18-11486


   facts material to his right to relief, I would hold that the district court was
   required to hold an evidentiary hearing on his § 2255 motion. Accordingly, I
   respectfully dissent.
                                          I.
                                         A.
          In 2013, the Department of Homeland Security (DHS) received a tip
   that an individual purporting to be a minor female named Crystal Williams
   was communicating via smartphone messaging applications with minor
   males and inducing them to take and send nude photographs of themselves.
   DHS agents determined that the phone number the individual had used was
   a “virtual phone number” provided by the “Pinger” messaging application
   that had been registered with an America Online email address and a Google
   Android smartphone. Upon subpoenaing America Online’s and Google’s
   records, they found that the email address was registered in Bogomol’s
   father’s name using Bogomol’s credit card and that the physical smartphone
   used was associated with another email address containing Bogomol’s first
   initial and last name. Two DHS agents then went to Bogomol’s residence to
   conduct a “knock-and-talk.”
          How the agents justified their presence to Bogomol and his wife is
   disputed, and the record contains conflicting evidence on the subject,
   including incidental statements made by one of the DHS agents and
   Bogomol’s wife during their testimony for unrelated purposes at Bogomol’s
   initial detention hearing; a paragraph in the presentence report; Bogomol’s
   counsel’s notes, which he attached to his § 2255 habeas motion; and the same
   DHS agent’s self-prepared investigation report, which the Government
   attached to its response. At the pretrial hearing, the DHS agent testified that,
   when Bogomol’s wife answered the door, the agents told her they “were
   investigating a matter that someone was possibly using [the Bogomols’]




                                         14
Case: 18-11486     Document: 00515977746           Page: 15   Date Filed: 08/13/2021




                                    No. 18-11486


   identity on the Internet.” Bogomol’s wife thereafter “welcomed [them]
   inside of the home,” the agent testified, and once they were inside, the agents
   told her and Bogomol that they “conduct[ed] investigations related to child
   exploitation.” This account arguably differs from the events described in the
   same DHS agent’s investigation report and Bogomol’s presentence report,
   which both state that the DHS agents informed the Bogomols that their names
   and address were associated with a specific child exploitation investigation.
   And it plainly differs with the account offered by Bogomol’s wife, who
   testified at the pretrial hearing that she remained under the impression the
   agents were investigating identity theft—and not child exploitation—
   throughout the entire encounter. In a response to a question about whether
   she ever asked Bogomol why DHS agents had come to the house, she stated,
   “No . . . when they came to the door, I was under the impression that we
   were victims of identity theft” and “that was the premise of why I thought
   the investigators were there.” She further stated that Bogomol never told
   her, “oh, it’s not identity theft” and that she did not learn the nature of the
   allegations against Bogomol until they met with defense counsel much later.
   This version of events is corroborated by Bogomol’s counsel’s notes, which
   state that, when relating the story to his attorney, Bogomol said the agents
   had come “under [the] guise” of investigating “identity theft” and had asked
   him questions about whether his credit card had been stolen.
          Eventually, Bogomol and his wife agreed to aid in the investigation—
   whatever its ostensible purpose—by allowing the agents to search their
   phones and home computers. On Bogomol’s phone, one of the agents
   opened Grindr, an online dating application marketed to adult homosexual
   men, and discovered photos of young-looking males in various states of
   undress. The agent confronted Bogomol about the pictures, and Bogomol
   agreed to go for a ride in the agent’s police vehicle to discuss the matter in
   private. During this ride, Bogomol confessed that it was he who had been




                                         15
Case: 18-11486     Document: 00515977746            Page: 16   Date Filed: 08/13/2021




                                     No. 18-11486


   posing as Crystal Williams. When DHS agents later obtained a search
   warrant and conducted forensic examination of Bogomol’s cell phone, they
   found child pornography. Bogomol pled guilty pursuant to a plea agreement
   to two counts of producing child pornography, and he was sentenced to two
   consecutive 360-month sentences.
                                         B.
          In his § 2255 habeas motion, Bogomol argues that his counsel should
   have filed a motion to suppress his confession and the evidence gained from
   his cellphone because the agents used trickery to obtain consent to enter his
   home and search his cellphone, rendering the consent involuntary. Bogomol
   contends that the agents falsely claimed that they were investigating an
   identity theft of which the Bogomols were the victims and that he and his wife
   consented to the agents’ entry into their house and search of their electronics
   only to aid the agents in that identity theft investigation. Because the agents
   searched his house and phone without valid consent, Bogomol continues,
   they violated his Fourth Amendment rights, and all evidence that they gained
   as a result of those violations would have likely been suppressed if his counsel
   had filed a suppression motion.
          The district court denied Bogomol’s § 2255 motion without an
   evidentiary hearing. It concluded that it was clear from the record that no
   misrepresentation occurred, reasoning that the DHS agents were truthful
   when they stated that they were investigating whether someone was using
   the Bogomols’ identities on the internet. Because precedent did not require
   the agents to disclose an “encyclopedic catalogue of everything” they might
   be interested in, the court reasoned that Bogomol had failed to establish that
   they made an affirmative misrepresentation that would render his consent
   invalid. And because it was clear that no Fourth Amendment violation
   occurred, the district concluded, any motion to suppress would have been




                                         16
Case: 18-11486        Document: 00515977746              Page: 17       Date Filed: 08/13/2021




                                          No. 18-11486


   unsuccessful, and thus Bogomol’s counsel was not ineffective for failing to
   file one.
                                               II.
           The majority correctly states that the case centers on the question of
   whether Bogomol’s and his wife’s consent was given voluntarily; Bogomol’s
   trial counsel cannot be ineffective for failing to argue that the Fourth
   Amendment was violated if it was not, see Cavitt, 550 F.3d at 435, and the
   Fourth Amendment was not violated if Bogomol and his wife voluntarily
   consented to the entry and search that occurred here, see Tompkins, 130 F.3d
   at 121 (citing United States v. Jenkins, 46 F.3d 447, 451 (5th Cir. 1995)). 1 The
   majority errs, however, by blending its review of the evidentiary hearing
   question with its evaluation of the district court’s ultimate findings on the
   merits.




           1
               Under the familiar Strickland v. Washington standard, a defendant may establish
   that trial counsel was constitutionally ineffective by showing that (1) counsel’s performance
   was objectively unreasonable and (2) the defendant was prejudiced by the deficient
   representation. 466 U.S. 668, 687–88 (1984). When a defendant pled guilty, as in this case,
   this means demonstrating “a reasonable probability that, but for counsel’s errors, [he]
   would not have ple[d] guilty and would have insisted on going to trial.” United States v.
   Green, 882 F.2d 999, 1002 (5th Cir. 1989) (quoting United States v. Smith, 844 F.2d 203,
   209 (5th Cir. 1988)). The parties and the majority appear to all agree that, if Bogomol’s
   counsel failed to move to suppress incriminating evidence that was uncovered as a result of
   a Fourth Amendment violation, it was an objectively unreasonable error on the part of
   defense counsel. Similarly, given the extent of the incriminating evidence that resulted
   from the DHS agents’ entry into the Bogomols’ home and subsequent search of their
   electronics, everyone seems to agree that Bogomol was prejudiced by counsel’s failure to
   challenge those actions if they violated the Fourth Amendment—that is, that it is
   reasonably probable that Bogomol would not have pled guilty had counsel brought a
   successful suppression motion. The ultimate Strickland ineffective assistance inquiry in
   this case therefore seems to be essentially coextensive with the underlying question of
   whether the DHS agents violated Bogomol’s Fourth Amendment rights. See Kimmelman
   v. Morrison, 477 U.S. 365, 375 (1986).




                                                17
Case: 18-11486     Document: 00515977746            Page: 18   Date Filed: 08/13/2021




                                     No. 18-11486


          Our jurisprudence regarding when a § 2255 evidentiary hearing must
   be held is eclectic, to say the least. We have generally stated that we review
   a district court’s decision on whether to hold an evidentiary hearing for abuse
   of discretion. See, e.g., Cavitt, 550 F.3d at 435; United States v. Edwards, 442
   F.3d 258, 264 (5th Cir. 2006); United States v. Bartholomew, 974 F.2d 39, 41
   (5th Cir. 1992). But we have also suggested that a district court has little
   discretion in the matter, stating that “[a] motion brought under 28 U.S.C.
   § 2255 can be denied without a hearing only if the motion, files, and records
   of the case conclusively show that the prisoner is entitled to no relief.”
   Bartholomew, 974 F.2d at 41 (citing U.S. v. Auten, 632 F.2d 478 (5th Cir.
   1980)) Indeed, § 2255(b) itself provides that, “[u]nless the motion and the
   files and records of the case conclusively show that the prisoner is entitled to
   no relief, the court shall . . . grant a prompt hearing thereon.” We have
   nonetheless interpreted this provision to require some threshold evidentiary
   showing on the part of the defendant, opining that “[c]onclusory allegations,
   unsubstantiated by evidence, do not support the request for an evidentiary
   hearing,” and stating that “[a] defendant is entitled to an evidentiary hearing
   on his § 2255 motion only if he presents ‘independent indicia of the likely
   merit of [his] allegations.’” United States v. Reed, 719 F.3d 369, 373 (5th Cir.
   2013) (citing Auten, 632 F.2d at 480 and quoting Cavitt, 550 F.3d at 442).
   But we have said “this requirement must be understood practically, in the
   context of the claim being presented,” and we have, for example, considered
   what sort of evidence would actually be available to the prisoner if his or her
   claim were meritorious. Id. at 373-74 (“Moreover, it is hard to imagine what
   additional evidence Reed could present to establish what his trial counsel told
   him in a presumably private conversation.”).
          In the related context of a § 2254 habeas petition, we have long held
   that a district court must hold an evidentiary hearing if, along with other
   requirements not relevant here, the petitioner demonstrates “there is a




                                         18
Case: 18-11486     Document: 00515977746            Page: 19   Date Filed: 08/13/2021




                                     No. 18-11486


   factual dispute which if resolved in the petitioner’s favor, would entitle the
   petitioner to relief.” Murphy v. Johnson, 205 F.3d 809, 815 (5th Cir. 2000)
   (cleaned up). The inquiry, then, would seem to be somewhat akin to the
   summary judgment standard—when a prisoner introduces or points to
   evidence that creates a genuine dispute of fact that is material to the validity
   of his or her conviction or sentence, “the motion and the files and records”
   do not “conclusively show that the prisoner is entitled to no relief,” and the
   district court is thus required to hold an evidentiary hearing to resolve the
   factual dispute. See Owens v. United States, 551 F.2d 1053, 1054 (5th Cir.
   1977) (citing Aulds v. Foster, 484 F.2d 945, 946 (5th Cir. 1973), a summary
   judgment case, for the proposition that contested fact issues in a § 2255
   proceeding ordinarily cannot be decided based on affidavits alone); Pike v.
   United States, 409 F.2d 499, 501 (5th Cir. 1969) (“Where the allegations in a
   § 2255 motion would entitle the petitioner to relief and the files and records
   of the trial court are inconclusive, findings of controverted issues of material
   fact must be made on the basis of an evidentiary hearing, not on the basis of
   pleadings and affidavits.”).
          Because the record does not compel a contrary finding, the majority
   states that the district court did not clearly err in determining that the
   Bogomols’ consent was voluntary. Majority at 11. It then summarily states
   that the district court had all the evidence it needed to make that finding
   without any further analysis, suggesting that the latter inquiry is coextensive
   with the former. Majority at 12. But to prevail on clear error review,
   Bogomol would have to show that the record clearly demonstrates his and his
   wife’s consent were not voluntary, which effectively inverts the standard for
   an evidentiary hearing. See Bartholomew, 974 F.2d at 41 (citing Auten, 632
   F.2d at 478). All Bogomol was required to do to obtain an evidentiary hearing
   was to show that the record did not clearly and conclusively demonstrate that
   the consent was voluntary—that is, that it contained genuinely conflicting




                                          19
Case: 18-11486       Document: 00515977746              Page: 20       Date Filed: 08/13/2021




                                         No. 18-11486


   evidence on factual issues material to his right to relief. See Owens, 551 F.2d
   at 1054; Pike, 409 F.2d at 501. I believe he has done so.
           The parties agree that “[i]t is a well established rule that a consent
   search is unreasonable under the Fourth Amendment if the consent was
   induced by the deceit, trickery or misrepresentation of the [Government].” 2
   United States v. Tweel, 550 F.2d 297, 299 (5th Cir. 1977). By the district court
   and    the     majority’s      thinking,     no     such     “deceit,     trickery,     or
   misrepresentation,” id., occurred here because, even if law enforcement did
   tell the Bogomols that they were investigating whether someone had stolen
   their identities, it was technically true because “[t]he first step in figuring out
   if Bogomol was actually ‘Crystal Williams’ was to” dispel this possibility.
   Majority at 11. But our precedent indicates that “technically correct” is not
   the benchmark for these kinds of claims. Rather, the voluntariness inquiry
   turns on whether the officer intended to deceive the consenting party and
   whether the party was in fact deceived, regardless of whether the statement
   at issue was strictly accurate.
           In United States v. Tweel, for instance, the defendant was convicted of
   various tax-related crimes after he voluntarily handed over his accounting
   books for inspection by the Internal Revenue Service (“IRS”). 550 F.2d 297,



           2
             Our precedents are unclear as to whether this type of misrepresentation renders
   consent per se involuntary or the deception is simply an example of a “coercive police
   practice,” which is one of the enumerated factors to consider when evaluating the
   voluntariness of consent under the totality of the circumstances analysis prescribed by
   Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973). See Tompkins, 130 F.3d at 120. As the
   majority notes, however, we have at times stated flat out that “‘[c]onsent’ induced by an
   officer’s misrepresentation is ineffective,” Cavitt, 550 F.3d at 439, and I have found no
   case in which this or any other court has found that consent to a search that was obtained
   by law enforcement’s intentional deception was voluntary. In any event, I would hold that
   the deception issue predominates over all other factors in judging the voluntariness of the
   Bogomols’ consent in this case.




                                               20
Case: 18-11486        Document: 00515977746                Page: 21        Date Filed: 08/13/2021




                                           No. 18-11486


   298 (5th Cir. 1977). When the defendant was initially contacted by the IRS
   regarding an audit of his books, the defendant asked whether a “special
   agent” was assigned to the case, which would indicate that the investigation
   was criminal and not the standard civil audit that any taxpayer might face. Id.
   The IRS agent truthfully responded that no special agent was assigned to the
   case, but he did not disclose that the audit was indeed criminal in nature,
   having been undertaken at the request of the Department of Justice’s
   Organized Crime and Racketeering Section. Id. On appeal, this court
   concluded that the IRS agent knew that the defendant was inquiring about
   whether the investigation was criminal and intentionally deceived the
   defendant to make him believe that it was not. Id. at 299-300. Because the
   defendant’s consent to search his books had been procured by “sneaky
   deliberate deception,” we held that it was invalid, and thus the warrantless
   search of his books violated the Fourth Amendment. Id.
           Tweel teaches us that, while a statement may be “on the face of it
   true,” it can nonetheless render consent invalid if it is intentionally deceptive
   and “misled [the consenting party] to such a degree that his [or her] consent
   to the ‘search’ must be vitiated by the agent’s silence concerning the
   [purpose] of th[e] investigation.” Id. at 299. Thus, if the agents in this case
   intended to give Bogomol’s wife the impression that they were investigating
   financial fraud of which the Bogomols were the victims in order to gain her
   consent to enter the home, 3 and she was in fact fooled by their deception, her
   consent to the entry was invalid regardless of the technical truth of the


           3
              That it was Bogomol’s wife’s consent rather than Bogomol’s own that would be
   rendered involuntary is not material to this case. When an individual has a Fourth
   Amendment privacy interest in a dwelling, that interest is violated when law enforcement
   enters it pursuant to a third-party’s consent if that consent proves to be invalid. See Illinois
   v. Rodriguez, 497 U.S. 177, 181-82 (1990). Bogomol’s Fourth Amendment rights would
   therefore be violated if the agents entered his home based on his wife’s coerced consent.




                                                 21
Case: 18-11486       Document: 00515977746              Page: 22       Date Filed: 08/13/2021




                                         No. 18-11486


   agents’ statement. Given Bogomol’s wife’s uncontroverted testimony that,
   even after the encounter was complete, she was under the “impression that
   [the Bogomols] were victims of identity theft” and “that was the premise of
   why [she] thought the investigators were there,” it seems clear that she was
   indeed deceived by the agents’ statements. This case therefore turns on the
   factual question of whether the agents intended to trick Bogomol’s wife in
   order to gain entry.
           When the agents arrived at the house, they knew that the phone
   number used by “Crystal Williams” was provided specifically for use with
   the Pinger messaging application and had been set up using an email address
   created by an internet account registered using Bogomol’s credit card and
   Bogomol’s father’s name. They also knew that the physical smartphone that
   had been used to message the minors was registered using an email address
   containing Bogomol’s first initial and last name. Although dispelling the
   unlikely possibility that someone had stolen Bogomol’s smartphone and his
   credit card information and had used the two together may arguably have
   been a very minor consideration for the agents, the evidence indicates the
   agents did not come to the Bogomols’ home as part of an investigation into
   whether someone was using Bogomol’s identity on the internet. Rather, the
   agents came to investigate whether Bogomol was using “Crystal Williams’s”
   identity on the internet. 4




           4
             Presumably to bolster the claim that the DHS agents told the truth when they said
   they were investigating whether someone was using the Bogomols’ identities online, the
   majority emphasizes that Bogomol’s father’s name was also associated with the internet
   accounts. Majority at 11. But this does not change the fact that, prior to the DHS agents’
   arrival, all signs pointed to “Crystal Williams’s” being Bogomol or someone closely
   associated with him, and there is no indication the agents truly suspected that another
   person was framing the Bogomols.




                                               22
Case: 18-11486        Document: 00515977746           Page: 23   Date Filed: 08/13/2021




                                       No. 18-11486


             A reasonable inference from this evidence is that the agents’ focus on
   the remote possibility that someone else was framing Bogomol was intended
   to deceive Bogomol’s wife. The district court is of course not ultimately
   required to make this inference, but “[w]here the allegations in a § 2255
   motion would entitle the petitioner to relief and the files and records of the
   trial court are inconclusive, findings of controverted issues of material fact
   must be made on the basis of an evidentiary hearing, not on the basis of
   pleadings and affidavits.” Pike, 409 F.2d at 501; see also Jones v. Polk, 401
   F.3d 257, 273 (4th Cir. 2005) (Michael, J., concurring) (“In fact, courts have
   consistently held that when the facts available reasonably support competing
   inferences, a factual dispute exists and an evidentiary hearing is required to
   resolve it. This approach makes sense because the very purpose of an
   evidentiary hearing is to resolve factual disputes that arise when affidavits or
   other proffered evidence reasonably support competing conclusions.”
   (citations omitted)). Because the evidence does not “conclusively show”
   that the agents lacked any intent to deceive Bogomol’s wife, the district court
   was required to hold an evidentiary hearing on the subject. Cavitt, 550 F.3d
   at 442.
             The majority contends that this case is instead more like United States
   v. Davis, in which law enforcement officers came to the house of the
   defendant—whom they knew to be a convicted felon—following up on
   reports that the defendant or his uncle had an illegal machine gun. 749 F.2d
   292, 293 (5th Cir. 1985). The defendant admitted that he had other guns but
   denied that he possessed the machine gun and consented to law
   enforcement’s search of his house to prove it. Id.at 293-94. Although the
   police did not find the machine gun, they charged the defendant with being a
   felon in possession of firearms based on the other guns they found. Id. at 294.
   On appeal, this court held that the defendant’s consent had not been
   procured by deliberate deception because the officers had truthfully told the




                                           23
Case: 18-11486     Document: 00515977746            Page: 24   Date Filed: 08/13/2021




                                     No. 18-11486


   defendant that they were searching for a machine gun and “[t]he mere failure
   of the officers to give an encyclopedic catalogue of everything they might be
   interested in does not alone render the consent to search involuntary.” Id. at
   295. Because there was no evidence that the officers intentionally deceived
   the defendant, the court held that the consent was valid. Id.
          But this case differs from Davis in key respects. In Davis, the officers’
   primary investigation did in fact center on a machine gun, and they did seek
   entry to the house primarily to locate the machine gun as they told the
   defendant. That they located other guns during the search was incidental,
   and the court therefore found that there was not intent to deceive the
   defendant. Id. Here, by contrast, the DHS agents’ investigation did not
   center on the theft of the Bogomols’ identities, and their true purpose in
   entering the house was not to gain evidence of that crime.              If they
   intentionally led Bogomol’s wife to believe the opposite, there was an intent
   to deceive here that was lacking in Davis.
          The majority also points to the testimony of one of the agents at the
   detention hearing that, after entering the Bogomols’ home, the agents told
   the Bogomols that their jobs included investigating child exploitation, as well
   as to statements in the investigation and presentence reports indicating the
   agents told the Bogomols that their names and address were associated with
   a particular child exploitation investigation. Majority at 11. But this does not
   cure the potential constitutional violation for at least two reasons. First, the
   conflicting evidence raises a genuine dispute as to whether these statements
   actually occurred. The DHS agent’s testimony was potentially inconsistent
   with the statements in the investigation and presentence report; when
   testifying, the agent claimed to have simply told the Bogomols that
   investigating child exploitation was among the agents’ duties and never
   mentioned informing the Bogomols that their names and address were
   associated with a specific child exploitation investigation. And the assertion



                                         24
Case: 18-11486      Document: 00515977746          Page: 25   Date Filed: 08/13/2021




                                    No. 18-11486


   that the agents informed the Bogomols they were under investigation for
   child exploitation is more clearly contradicted by Bogomol’s counsel’s notes,
   which state that the agents acted “under the guise” of investigating identity
   theft, and Bogomol’s wife’s testimony that she believed the agents were
   investigating identity theft throughout the encounter and did not learn of
   their true purpose until much later. As stated above, the proper method of
   resolving this sort of controverted issue of material fact is through an
   evidentiary hearing and not on the basis of a cold, undeveloped record. See
   Pike, 409 F.2d at 501; Anderson v. Att’y Gen. of Kansas, 425 F.3d 853, 860
   (10th Cir. 2005) (“The purpose of an evidentiary hearing is to resolve
   conflicting evidence.”).
          Second, and more importantly, even assuming the agents did make
   these statements, they did not occur until after they had potentially violated
   the Fourth Amendment by using deception to gain entry into the Bogomols’
   home. “The Fourth Amendment generally prohibits the warrantless entry
   of a person’s home . . . .” Rodriguez, 497 U.S. at 181. And, “[i]t is axiomatic
   that what is reasonable depends on the circumstances, and the circumstances
   of a search and seizure carried out in a home necessarily include the officer’s
   entry into the home.” Trent v. Wade, 776 F.3d 368, 378 (5th Cir. 2015). If
   the DHS agents’ entry into the Bogomols’ home was based on invalid
   consent, it would constitute a Fourth Amendment violation, and the
   subsequent search of Bogomol’s phone would be per se unreasonable because
   it resulted from “exploitation” of that entry. New York v. Harris, 495 U.S.
   14, 19 (1990).
          The majority dismisses this latter concern by noting that officers may
   generally perform a “knock and talk” to obtain consent to a search because
   police have the same customary implied license to approach a home and
   knock on the door that any member of the public would enjoy. Majority at
   11-12 (citing United States v. Gomez-Moreno, 479 F.3d 350, 355 (5th Cir. 2007)



                                         25
Case: 18-11486     Document: 00515977746            Page: 26   Date Filed: 08/13/2021




                                     No. 18-11486


   and Westfall v. Luna, 903 F.3d 534, 545 (5th Cir. 2018)). But an implied
   license to approach a house and knock on the door does not extend to
   entering the building. See Florida v. Jardines, 569 U.S. 1, 8 (2013) (“This
   implicit license typically permits the visitor to approach the home by the front
   path, knock promptly, wait briefly to be received, and then (absent invitation
   to linger longer) leave.”); Kentucky v. King, 563 U.S. 452, 470 (2011)
   (“[E]ven if an occupant chooses to open the door and speak with the officers,
   the occupant need not allow the officers to enter the premises[.]”). If the
   DHS agents deceived Bogomols’ wife during the “knock and talk” in order
   to get her consent to enter the house, it is a Fourth Amendment violation
   irrespective of whether they were allowed to approach the house and initiate
   the conversation, and any subsequent searches that resulted from the
   unlawful entry would necessarily also violate the Fourth Amendment.
   Harris, 495 U.S. at 19.
          Finally, as noted above, our court has held that the showing required
   for an evidentiary hearing “must be understood practically, in the context of
   the claim being presented,” including by considering the kind of evidence
   reasonably available to the prisoner. Reed, 719 F.3d at 373-74. Short of the
   DHS agents recanting, “it is hard to imagine what additional evidence
   [Bogomol] could present to establish what [the agents] told him [and his wife]
   in a presumably private conversation.” Id. at 374. Perhaps an affidavit from
   Bogomol’s wife would be useful. But given the nature of Bogomol’s crime,
   it is possible—even likely—that their relationship has soured and that she
   would not cooperate in an effort to set aside his conviction without the
   compulsion of legal process that would be available through an evidentiary
   hearing.   Given the practical realities of Bogomol’s situation, he has
   potentially submitted the best evidence available to him, and it is sufficient to
   raise genuine factual questions about whether his counsel was
   constitutionally ineffective.




                                          26
Case: 18-11486     Document: 00515977746            Page: 27   Date Filed: 08/13/2021




                                     No. 18-11486


                                        ***
          In sum, the evidence in this case raises sufficient factual disputes to
   warrant holding an evidentiary hearing to determine what actually occurred
   on the day at issue. Though Bogomol may be a particularly unsympathetic
   prisoner, a bedrock principle of our system is that it protects against
   unreasonable searches and guarantees the effective assistance of criminal
   counsel for everyone; it likewise affords all the right to challenge the legality
   of their imprisonment when it results from the deprivation of both of these
   fundamental constitutional rights. It bears reiterating that, aside from the
   few exhibits attached to Bogomol’s motion and the Government’s response,
   no court has ever taken evidence specifically on the question of what law
   enforcement said and did when they arrived at the Bogomols’ home. The
   district court made its findings based only on incidental mentions of the
   events during testimony on other topics at Bogomol’s pretrial detention
   hearing and in the presentence report, Bogomol’s counsel’s notes, and one
   of the DHS agent’s self-authored investigation report, all of which contain
   only vague and contradictory information regarding the key issue of how the
   agents gained access to the Bogomols’ house and phones. The majority
   states that this was “all the evidence [the district court] needed to
   conclusively determine” that the DHS agents did not deceive Bogomol or his
   wife. Majority at 12. But I do not believe § 2255(b), our precedent, or
   fundamental notions of fairness permitted the court to deny Bogomol’s
   motion on a record this sparse and inconclusive.
          I would hold that the conflicting evidence in this case demonstrates
   that a genuine factual dispute exists regarding whether law enforcement
   intentionally deceived Bogomol and his wife, tricking them into believing the
   agents were investigating a financial crime of which the Bogomols were the
   victims in order to obtain their consent to enter their home and search their
   phones. If this did occur, their consent was coerced and involuntary, and the



                                          27
Case: 18-11486     Document: 00515977746              Page: 28   Date Filed: 08/13/2021




                                       No. 18-11486


   searches violated the Fourth Amendment.               And it would follow that
   Bogomol’s counsel was constitutionally ineffective for failing to raise the
   issue. Because Bogomol points to evidence of “a factual dispute[,] which[,]
   if resolved in [his] favor, would entitle [him] to relief,” Murphy, 205 F.3d at
   815 (internal quotation marks omitted), the filings in this case do not
   “conclusively show that [Bogomol] is entitled to no relief,” Bartholomew, 974
   F.2d at 41, and the district court was obligated to hold an evidentiary hearing.
   I therefore respectfully dissent.




                                           28